Title: John Adams to Abigail Adams, 25 February 1799
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phyladelphia Feb. 25. 1799
          
          I have just recd yours of 14th.— it has laid in the Post office I suppose Since saturday.
          The subjects of Mr J. Q. A.s Agents are horrible to me. I will therefore dismiss them.
          Thomas’s Predilection for Phyladelphia, I suppose will determine

him.— Alass! Nelly is married poor Boy! and I suppose some of the Six sisters will catch the Child in the Trap without a Groat and without Connections! This is to be my fate, throughout.— Three are gone already that Way—the fourth will go. blind thoughtless, Stupid Boys & Girl—!
          Frederic, Franklin and other Soidisant Phylosophers, insist that Nature contrives these Things with others to reconcile Men to the thought of quitting the World. If my Phylosophy was theirs I should believe that Nature cared nothing for Men, nor their follies nor their Miseries, nor for herself.— She is a mighty Stupid Wretch, according to them. a kind of French Woman, sometimes beautiful and clever but very often diabolical. A kind of French Republic, cunning and terrible: but cruel as the Grave and unjust as the Tempter and Tormentor.
          I believe nothing like this of Nature; which to me is a Machine whose Author and conductor is wise kind and mighty. Believing this I can acquiesce in what is unpleasant expecting that it will work out a greater degree of good. If it were possible that I should be mistaken, I at least shall not be worse than these profound Phylosophers. I shall be in the same case hereafter, and a little, a great deal better here.
          The Report, was not at last as it should have been: But it is very different from the Report made to me. I Scratched out, a little.— I wanted no Report. in short it is one of those Things, that I may talk of, when I see you.— After I sent that Report to Congress, I recd a Letter, which has favoured Mr Gerrys opinion and made against the Report— I have instituted a new Mission: which is kept in the dark, but when it comes to be understood will be approved. Oh how they lament Mrs Adams’s Absence!— she is a good Counseller! If she had been here Murray would never have been named nor his Mission instituted! This ought to gratify your Vanity enough to cure you. Love to Thomas, Brothers Cousins &c Louisa especially
          
            J. A
          
        